IN THE
                                   TENTH COURT OF APPEALS

                                            No. 10-18-00209-CR

DONALD RAY SCOTT, JR.,
                                                                                Appellant
    v.

THE STATE OF TEXAS,
                                                                                Appellee



                                     From the 19th District Court
                                      McLennan County, Texas
                                     Trial Court No. 2013-1448-C1


                                                   ORDER

           Appellant’s counsel has filed a motion to withdraw and Anders1 brief with this

Court.        In accordance with the Court of Criminal Appeals’ opinion in Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014), counsel also prepared and sent to Appellant a Pro Se

Motion for Access to Appellate Record. See id. at 320. Appellant, Donald Ray Scott, Jr.,




1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
has signed the motion for access and sent it to this Court. It was filed on February 14,

2019.

        In the Certificate of Counsel that was filed on January 4, 2019, with the motion to

withdraw and Anders brief, counsel represented to the Court that in addition to sending

Appellant the Pro Se Motion for Access to Appellate Record, he also provided to

Appellant copies of “the Reporter’s Record; the Trial Clerk’s Record; and all documents

contained in the Appellate Record.”         Nevertheless, in an abundance of caution,

Appellant’s Pro Se Motion for Access to Appellate Record is granted and will be

implemented as provided for herein.

        In accordance with Stanley v. State, 523 S.W.3d 122 (Tex. App.—Waco 2015, order)

(per curiam), counsel is ORDERED to obtain and send/resend Appellant, within 14 days

from the date of this Order, copies of the clerk’s and reporter’s records and to

simultaneously notify this Court, the State, the trial court, and the trial court clerk when

he has completed this task. In the event that the record made available to Appellant must

be returned to the trial court clerk, counsel must notify Appellant and this Court of that

fact.

        Counsel is reminded that there are certain rules and statutes that prohibit certain

sensitive or illegal information from being included in a public record. See TEX. R. APP.

P. 9.10. If counsel identified any such information while conducting the review of the

record as necessary to prepare the Anders brief in support of counsel’s motion to

withdraw, counsel should take appropriate steps to redact or in some manner remove

that information from the copy of the record that is being provided to Appellant.

Scott v. State                                                                        Page 2
        Appellant is ORDERED to file his pro se response to counsel’s Anders brief within

30 days from the date counsel sends notice to this Court that the record has been

forwarded to him, unless the due date is extended by order of this Court upon proper

and timely motion by Appellant. If counsel notifies Appellant and this Court that the

record being provided to Appellant was obtained from the trial court clerk and must be

returned thereto, Appellant is ORDERED to not take the record apart or mark on or

modify the record.

        If the record must be returned to the trial court clerk, so that its return to the trial

court clerk can be monitored and enforced, Appellant is ORDERED to send the record to

this Court with his response. If no response is filed, but nevertheless, the record must be

returned to the trial court clerk, Appellant is ORDERED to send the record to this Court

within 45 days of the date the attorney sends notice to the Court that the record was

forwarded to Appellant, unless the due date is extended by order of this Court upon

proper and timely motion by Appellant.


                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed February 27, 2019
Do not publish




Scott v. State                                                                            Page 3